In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Suffolk County (Werner, J.), dated August 26, 1993, which denied her motion for summary judgment dismissing the complaint. Justice Miller has been substituted for the late Justice Lawrence (see, 22 NYCRR 670.1 [c]).
Ordered that the order is reversed, on the law, with costs, the motion for summary judgment is granted, and the complaint is dismissed.
The plaintiff Robert Schultz was in an automobile accident on March 8, 1990. The plaintiffs allege that, as a result of the accident, Mr. Schultz sustained the following injuries: “Herniated disc at C4-C5; traumatic cervical hyperextension, hyperflexion injury with muscle spasm, radiculitis and paresthesia with cephalgia; cutaneous nerve injury; numbness in arms, restriction of motion of cervical and lumbo-sacral spine.” The plaintiffs allege that these injuries are permanent in nature and that Mr. Schultz has, therefore, suffered a serious injury within the meaning of Insurance Law § 5102 (d).
The defendant moved for summary judgment dismissing the plaintiffs’ complaint on the ground that the plaintiffs had failed to establish that Mr. Schultz had suffered a serious injury within the meaning of Insurance Law § 5102 (d). The Supreme Court denied the motion. We now reverse.
We find that the evidence submitted by the defendant in support of her motion establishes, prima facie, that Mr. Schultz did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). The defendant relied upon Mr. Schultz’s deposition testimony, which reveals that he refused medical treatment following the accident and that he was not absent *452from work as a result of his alleged injuries. Complaining of a stiff neck, headaches, and some numbness in one arm, Mr. Schultz visited Dr. Tinari, a chiropractor, approximately one week after the accident. Dr. Tinari gave him rubdowns for his symptoms. Several weeks later, Mr. Schultz visited Dr. Rosen, a neurologist. After several tests, Dr. Rosen told Mr. Schultz that he had a slightly herniated disc. The defendant also relied on an affirmation from Dr. Bloom, who examined Mr. Schultz on May 12, 1992. Based upon his examination, Dr. Bloom concluded that Mr. Schultz "sustained a cervical sprain which had resolved. He also apparently sustained a medical anterbrachial cutaneous nerve injury which has resolved.”
We also find that the evidence submitted by the plaintiffs in opposition to the defendant’s motion is insufficient to defeat the motion. The plaintiffs’ evidence consisted solely of an affidavit from Dr. Tinari, Mr. Schultz’s chiropractor. Although Dr. Tinari’s prognosis was "chronic and guarded,” his opinion was based on his examination of Mr. Schultz more than three years earlier and only 12 days after the accident. Moreover, the affidavit does not indicate that the Mr. Schultz’s alleged injuries were permanent. Thus, there is insufficient proof of the duration of Mr. Schultz’s alleged injuries (see, Beckett v Conte, 176 AD2d 774; Philpotts v Petrovic, 160 AD2d 856). Rosenblatt, Miller and Krausman, JJ., concur.